Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2008-204986 to Takehiko (“Takehiko”) in view of U.S. Patent Application Publication No. 2010/0304201 to Caunmont (“Caunmont”). Regarding claims 1, 4, and 5, Takehiko discloses a battery pack comprising two holding frames (31, 43) parallel with one another holding a plurality of battery cells therebetween. The frames are held together/released from one another via screws (39) which correspond to the recited fastener. The lower frame includes a recesses that accommodate the cylindrical cells in a longitudinal fashion such that when the upper and lower frame are tightened together via the screws, an elastic portion urges the batteries upward ensuring close contact between a conducting plate and a battery terminals both located at an upper end of the battery.  The conducting plate connects adjacent cells.  The elastic portion is provided to allow for tight fitting of batteries of varying size, and to absorb vibrations in use.
Caunmont is also directed to battery modules comprising a plurality of battery cells sandwiched between upper and lower case lids with a conductor plate providing electric contact between adjacent cells.  Like Takehiko, Caunmont provides an elastic portion on a surface of the case lids to allow for variations in battery size, and to absorb vibrations during use.  More specifically, Caunmont discloses 
When the upper lid of the battery case of Takehiko is removed to allow access to the cells, all of the individual cells of the plurality of cells may be removed from the case.
Further regarding claim 3, Takehiko does not expressly disclose connecting the batteries of its system in series. However, choosing to connect batteries in series or parallel is considered to be nothing more than an obvious design choice based on the current and/or voltage output needs of the battery system being designed.
Further regarding claims 6-9, the conductor includes a plurality of conductive plates (21), with the final plate including a projection (25) that provides the upper frame with a terminal (27) for connecting to an external circuit.
Further regarding claims 10-17, at least the lower frame includes projections/side walls that are circular in shape in correspondence to the cylindrical cells that the projections/side walls support and align with the elastomeric protrusion being located in the center of each recess formed by the cylindrical sidewall/projections.
Further regarding claim 26, a portion of the conductive plate connecting plate is positioned parallel with, and extending laterally across, the top lid of the case in Takehiko, in order to extend .
Claim 21, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehiko and Caunmont as applied above in view of U.S. Patent 9,620, 763 to Zeng (“Zeng”). Takehiko is silent regarding providing a fuse between the battery terminal(s) and conductor plates for each battery. Nonetheless, providing fuses between the battery terminal and whatever comes thereafter was common practice in the battery arts and thus is considered to be nothing more than the use of a common component for its intended purpose to achieve a predictable result. Zeng at col. 2, line 57 —col. 3 line 5. Fitting the fuse via friction, or any other common means, is considered to be well within the design choice of the engineer based on cost and application concerns. Claim 24 recites nothing more than the common features of a fuse.
Response to Arguments
Applicant’s arguments filed 11/02/2021 with respect to the pending claims were found persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.  Applicant correctly noted that while Takehiko disclosed an elastic feature, it did not disclose that the feature was made out of a polymeric material, as required to be an elastomer.  Applicant also correctly noted that the conductive plate was not located between the elastic feature and the battery terminal.  Those arguments, which were based on elements included in the previous claims, are persuasive and thus this Office Action is not issued as a Final Action.
Applicant further argued that because Takehiko discloses welding its conductive plate to the battery terminal, the elastic body cannot be said to urge contact between the conductive plate and battery terminal.  The Office disagrees.  A feature applying pressure between two bodies acts to urge those two bodies into contact with one another, even if there is already a mechanism holding the bodies 
Applicant additionally appears to allege that the weld prevents “individual cells of the plurality of cells to be freed from the assembly”.  The claim clearly contemplates the removal of more than one individual cell, and places no upper limit on how many cells may be removed.  Additionally, the claim requires that the cells be removable from the assembly, but does not require they be removed from contact with the conductive element.  Thus, because all of the individual cells of Takehiko may be removed from the assembly upon removal of the top lid, it is found to allow the freeing of individual cells (indeed, all of the individual cells) from the assembly.
Finally, Applicant alleges that the conductive bar of Takehiko is not positioned laterally across a base of one of the holding frames so as to electrically connect multiple cells therein.  However, Applicant doesn’t explain the reasoning behind this allegation in any way.  For the reasons provided above, the office finds the conductive plate of Takehiko does meet this limitation.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727